Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following final office action is in response to the reply filed May 4, 2022.

	The applicant is reminded of the applicant’s duties under 37 CFR 1.126.  The applicant is required to amend the claims so as to address the omission of claim 16 in the originally filed claims and in the current set of claims.  Merely stating that claim 16 did not exist in the original claims and thus does not exist in the current set of claims does not remedy the issue.  If the applicant fails to correct the omission of claim 16 in accordance with 37 CFR 1.126, the applicant’s next response will be held non-responsive.

Election/Restrictions
Applicant’s election without traverse of Groups A and I in the reply filed on November 11, 2021 is acknowledged.
Claims 7-9, 18, 20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.


Information Disclosure Statement
The information disclosure statement filed August 14, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the European Patent Document 361020 referred to therein has not been considered.

Drawings
The drawing correction filed May 4, 2022 has been approved.
However, the drawings are objected to because the lead line for reference character 26 in figure 7B, as amended May 4, 2022, identifies the wrong aperture.  See paragraph 48 which refers to aperture 26 as allowing one of the torsion elements to rotate therein.  However, the aperture identified via the lead line for reference character 26 in figure 7B, as amended May 4, 2022, does not appear to allow rotation of one of the torsion elements 15 therein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the descriptions of figures 9 to 19, 25 to 33, and 39a and 39b are inadequate since each of the figures 9-19, 25-33 and 39a-39b has not been sufficiently described.  See paragraphs 25, 31 and 37, respectively.
Appropriate correction is required.

Claim Objections
The claim 21 is objected to because it includes reference characters which are not enclosed within parentheses.  See “24” and “12a” on line 3 of claim 21.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-15, 17, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “coupled along the pivot axis” on line 7 of claim 1 render the claims indefinite because it is unclear what element(s) the body side portion and the panel side portion are coupled to.  
Recitations such as “a respective one of the body side portion” on lines 2-3 of claim 12 render the claims indefinite because it is unclear to which one of the plurality of body side portions set forth above the applicant is referring.
Recitations such as “a respective one of the panel side portion” on lines 3-4 of claim 12 render the claims indefinite because the applicant has failed to set forth a panel side portion for the second hinge and, yet, appears to be referring to the panel side portion of the second hinge.
Recitations such as “the panel side portions” on line 5 of claim 12 render the claims indefinite because they lack antecedent basis for the second hinge.
Recitations such as “coupled along a respective one of the pivot axis” on line 5 of claim 12 render the claims indefinite because it is unclear what element(s) the body side portions and the panel side portions are coupled to.
Recitations such as “the pivot axis” on line 5 of claim 12 render the claims indefinite because it appears that the applicant is referring to two pivot axes and, yet, only one pivot axis has been set forth above.
Recitations such as “the panel side portion of the second hinge” on lines 20-21 of claim 12 render the claims indefinite because they lack antecedent basis.
Recitations such as “the panel side portion of the second hinge” on line 23 of claim 12 render the claims indefinite because they lack antecedent basis.
Recitations such as “a pivot element” on line 2 of claim 22 render the claims indefinite because it is unclear if the applicant is referring to the pivot element set forth in claim 21 or is attempting to set forth another pivot element in addition to the one set forth above.
Recitations such as “opposite side portions of the body side portion and the panel side portion” on lines 2-3 of claim 22 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant referring to opposite side portions of the body side portion and opposite side portions of the panel side portion or is the applicant referring to a side portion of the body side portion and a side portion of the panel side portion which are opposite to one another?



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 12, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajenke et al. (US 8500185).  Krajenke et al. discloses a hinge based counterbalance mechanism for operating a hinge 20 of a closure panel 24 of a vehicle 22 to assist in opening and closing of the closure panel 24 between a closed position and an open position about a pivot axis 32, the hinge based counterbalance mechanism including:
the hinge having a body side portion 34 for connecting to a body 26 of the vehicle 22 and a panel side portion 38 for connecting to the closure panel 24, the body side portion and the panel side portion coupled along the pivot axis;
a torsion element 44 having a free end 48 and a fixed end 50 coupled to either of the body side portion or the body, the fixed end inhibited from rotating relative to the free end and the free end able to rotate about a torsion axis 52 of the torsion element; and 
a mechanical coupling mechanism 56 coupling the free end 48 to the panel side portion 38, the mechanical coupling mechanism providing for variability in torque output of the torsion element applied from the torsion element to the panel side portion as the hinge moves between the open position and the closed position (claim 1);
wherein the fixed end 50 is mounted to a body side portion 36 of a second hinge (not numbered, but shown on the left in figure 3) and a second fixed end 60 of a second torsion element 46 is mounted to the body side portion 34 of the hinge (claim 2);
	wherein the mechanical coupling mechanism 56 is a multi-bar linkage (claim 3);
	wherein the multi-bar linkage 56 is connected to a pivot element (labeled below) mounted on the pivot axis, the pivot element fixedly attached to the panel side portion 38 (claim 4);
wherein the torsion element 44 is a solid rod or hollow tube (claim 10);
wherein the hinge 20 and the second hinge each has a respective one of the body side portion 34, 36 for connecting to the body 26 of the vehicle 22 and each has a respective one of the panel side portion 38, 40 for connecting to the closure panel 24, the body side portions and the panel side portions coupled along a respective one of the pivot axis 32; the torsion element 44 as a first torsion element has the fixed end 50 as a first fixed end coupled to the body 26 and the free end 48 as a first free end coupled to the body side portion 34 of the hinge, the first fixed end inhibited from rotating relative to the first free end and the first free end able to rotate about the torsion axis 52 as a first torsion axis of the first torsion element; the second torsion element 46 has the second fixed end 62 coupled to the body and a second free end 60 coupled to the body side portion 36 of the second hinge, the second fixed end 62 inhibited from rotating relative to the second free end 60 and the second free end able to rotate about a second torsion axis 64 of the second torsion element 46; the mechanical coupling mechanism 56 as a first mechanical coupling mechanism coupling the first free end 48 to the panel side portion 38 of the hinge, the first mechanical coupling mechanism 56 providing for variability in the torque output of the first torsion element 44 applied from the first torsion element 44 to the panel side portion 38 of the hinge as the hinge moves between the open position and the closed position; and a second mechanical coupling mechanism 68 coupling the second free end 60 to the panel side portion 40 of the second hinge, the second mechanical coupling mechanism 68 providing for variability in torque output of the second torsion element 46 applied from the second torsion element to the panel side portion 40 of the second hinge as the second hinge moves between a respective open position and a respective closed position (claim 12);
wherein the closure panel 24 is selected from the group consisting of: a lift gate; a trunk, a hood, and a swing door (claim 14);
	wherein the torsion element 44 is positioned in an aperture (labeled below) of the body side portion 34 such that the torsion element 44 is free to rotate at the free end 48 (claim 15);
wherein the mechanical coupling mechanism 56 has a first bar 78 of the multi-bar linkage mounted on the torsion element 44, such that the first bar rotates conjointly with the torsion element (claim 19).

Claims 1, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajenke et al. (US 8500185).  Krajenke discloses a hinge based counterbalance mechanism for operating a hinge 20 of a closure panel 24 of a vehicle 22 to assist in opening and closing of the closure panel 24 between a closed position and an open position about a pivot axis 32, the hinge based counterbalance mechanism including: 
the hinge having a body side portion 34 for connecting to a body 26 of the vehicle 22 and a panel side portion (labeled below) for connecting to the closure panel 24, the body side portion 34 and the panel side portion coupled along the pivot axis 32; 
a torsion element 44 having a free end 48 and a fixed end 50 coupled to either of the body side portion or the body, the fixed end 50 inhibited from rotating relative to the free end 48 and the free end 48 able to rotate about a torsion axis 52 of the torsion element 44; and 
a mechanical coupling mechanism 56 coupling the free end 48 to the panel side portion, the mechanical coupling mechanism 56 providing for variability in torque output of the torsion element 44 applied from the torsion element to the panel side portion as the hinge moves between the open position and the closed position (claim 1);
wherein the mechanical coupling mechanism 56 is connected to a pivot element 38 mounted coaxially with the pivot axis 32, the pivot element 38 and the panel side portion configured to rotate conjointly (claim 21);
	wherein the mechanical coupling mechanism 56 is connected to a pivot element 38 extending between opposite side portions of the body side portion 34 and the panel side portion as labeled below (claim 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a drive shaft 11 of a motor 7 (claim 5); the motor 7 is mounted on a body side portion 5 of a hinge (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a motor and drive shaft, as taught by Schachtl, to enable automated opening and closing of the closure panel.
	It should be noted that the pivot element of Krajenke et al. will be operationally coupled to the drive shaft of the motor since the motor of Schachtl and the pivot element of Krajenke et al. will both be operationally connected about the pivot axis 32 of Krajenke et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Duffy (US 7730584).  Duffy discloses a torsion element comprising a coil spring 50.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke et al. with a coil spring, as taught by Duffy, to reduce the amount of space required to house the hinge and torsion element combination.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a motor 7 mounted on the body side portion 5 of a second hinge 2, 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a second motor, as taught by Schachtl, to enable automated opening and closing of the closure panel.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a multi-bar linkage 10, 12, 13, 14 which connects a torsion element 7 to a panel side portion 2 of a hinge, wherein the multi-bar linkage is a four bar linkage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke et al. with a four bar linkage, as taught by Schachtl, to more accurately control how the force of the torsion element is applied to the hinge.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a pivot element 10 operationally coupled to a drive shaft 11 of a motor 7 via a gear as set forth on line 7 of paragraph 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a motor, drive shaft and gear mechanism, as taught by Schachtl, to enable automated opening and closing of the closure panel.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1, 21 and 22 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a pivot element 10 operationally coupled to a drive shaft 11 of a motor 7 via a gear as set forth on line 7 of paragraph 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a motor, drive shaft and gear mechanism, as taught by Schachtl, to enable automated opening and closing of the closure panel.


    PNG
    media_image1.png
    1184
    1107
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    981
    1130
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive.
With respect to the applicant’s comments concerning claims 4 and 5, the examiner respectfully disagrees.  The applicant argues that Krajenke et al. fails to disclose a pivot element mounted on the pivot axis and the pivot element being fixedly attached to the panel side portion.  This is not found to be persuasive because the term “mounted on” does not require a direct mounting as argued by the applicant.  The pivot element of Krajenke et al. comprises the pivot pin which connects the arm 82 to the panel side portion 38.  Since the panel side portion 38 is mounted on the pivot axis 32 and the pivot pin of the arm 82 is mounted on the panel side portion, the pivot pin of the arm 82 is mounted on the pivot axis 32 and fixedly attached to the panel side portion.
With respect to the applicant’s comments concerning claim 1, the examiner respectfully disagrees.  The applicant argues that Krajenke et al. fails to disclose a mechanical coupling mechanism that provides for variability in torque output of the torsion element applied from the torsion element to the panel side portion.  This is not found to be persuasive because the linkage arms of the mechanical coupling mechanism 56 of Krajenke et al. provide for variable torque output of the torsion element in the same way that the applicant provides for variable torque output.  Note that the applicant and Krajenke et al. both use linkage arms to connect the torsion element to the panel side portion.  The torque output of the torsion element 44 as applied to the panel side portion 38 will vary due to the variable effective length of the two bar linkage of the mechanical coupling mechanism 56 of Krajenke et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634